Citation Nr: 1528754	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-30 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the reduction in the rating assigned for the Veteran's service-connected lumbar spine strain from 30 percent to 20 percent, effective July 1, 2011, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from April 1985 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which reduced the Veteran's disability rating for her service-connected lumbar spine strain effective July 1, 2011.  

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The RO assigned a 30 percent rating for the Veteran's lumbar spine strain in a February 2006 rating decision. 

2.  In a June 2007 rating decision, the RO proposed to reduce the rating for lumbar spine strain from 30 percent to 10 percent.  

3.  Notice of the proposed reduction was sent to the Veteran in a letter dated July 3, 2007, but no further action was taken by the RO.

4.  The RO issued a rating decision in March 2011 that reduced the rating for lumbar spine strain from 30 percent to 20 percent, effective July 1, 2011.  

5.  The RO's actions in this case were prejudicial to the Veteran and a violation of due process.  



CONCLUSION OF LAW

The criteria for restoration of the 30 percent rating for service-connected lumbar spine strain have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.103, 3.105 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was originally granted for lumbar spine strain with a 30 percent rating effective May 1, 2005, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  See February 2006 rating decision.  The Board notes at this juncture that although the RO indicated that it was assigning a 20 percent evaluation in the section of the rating decision entitled "reasons for decision," both the section entitled "decision and the code sheet indicated that the rating assigned was 30 percent.  

The RO scheduled the Veteran for a review examination, which was conducted in May 2007.  Following the examination, the RO proposed to reduce the rating assigned for lumbar spine strain to 10 percent.  See June 2007 rating decision.  The Veteran was notified of the proposed reduction in a letter dated July 3, 2007, but no further action was taken by the RO.

The Veteran filed a claim for entitlement to a total disability rating for compensation based on individual unemployability (TDIU) in August 2010, and underwent a VA general medical examination in conjunction with that claim in January 2011.  In a March 2011 rating decision, the RO denied the claim for entitlement to a TDIU and reduced the rating assigned for the service-connected lumbar spine strain to 20 percent, effective July 1, 2011.  This appeal concerning the propriety of the reduction ensued.  

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  VA must also notify the Veteran that she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2014). 

After completing the predetermination procedures, VA must send the Veteran written notice of the final action, which must set forth the reasons for the action and the evidence upon which the action is based.  Where a reduction of benefits is found warranted and the proposal was made under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2) (2014). 

The Board acknowledges that the RO met the requirements of 3.105(e) when it proposed the reduction of the Veteran's service-connected lumbar spine strain in the June 2007 rating decision and notified her that she had 60 days to present additional evidence showing that compensation should be continued at the present level in the July 3, 2007, letter.  The Board also acknowledges that the Veteran did not submit any additional evidence after her receipt of the July 2007 letter.  However, almost four years elapsed between when the Veteran was notified of the proposed reduction and when the March 2011 rating decision that effectuated the reduction was issued, and no contemporaneous notice was sent to the Veteran prior to the issuance of the March 2011 rating decision that effectuated the reduction in rating.  The Board finds that the RO's actions in this case were prejudicial to the Veteran and a violation of due process.  See 38 C.F.R. § 3.103(b)(2).  This is especially evident in the fact that the Veteran submitted additional records related to treatment for her back, which were dated prior to when the rating reduction went into effect, after the issuance of the March 2011 rating decision that effectuated the reduction.  Had she received contemporaneous notice that the RO was considering a reduction in her rating, she may have had an opportunity to submit that evidence prior to effectuation of the reduction.  In light of the foregoing, the Board finds that the Veteran is entitled to restoration of a 30 percent rating for service-connected lumbar spine strain effective July 1, 2011.
ORDER

Entitlement to restoration of a 30 percent rating for service-connected lumbar spine strain is warranted, effective July 1, 2011.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


